DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 4-6, filed with respect to claim 1 have been fully considered and are persuasive. The rejection of claim 1 has been withdrawn. 
EXAMINER’S AMENDMENT
The application is in condition for allowance in view of Examiner’s amendment to the claims(s).
Accordingly, an Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims:
Amend Claim 1 as follow:
-A contact lens for at least one of slowing, retarding or preventing myopia progression, the contact lens comprising:
a front convex surface; 
a back concave surface; and an optic zone including primary base sphere distance correction zones and a plurality of lenslets each with +10 diopters or greater add power and each having a diameter of between 0.45 mm and 1 mm interspersed between and adjacent to the primary base sphere distance correction zones, wherein the plurality of lenslets with add power occupy between 40 to 60 percent of the optic zone, the primary base sphere correction zones create a wave-front that focuses at a single point along a primary optical axis of the ophthalmic lens and on the retina of an eye, and the plurality of lenslets with add power create non-coaxial wave-fronts that focus in front of the retina each along their own optical axis that is different from the primary optical axis and that is directed away from a fovea of said patient, the combination of lenslets and primary distance correction zones being arranged to provide clear vision to all regions of the retina, and myopic defocus from said lenslet wave-fronts form a ring pattern around the fovea.
Reason for Allowance
Claims 1-2 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art taken in combination does not teach or reasonably suggest a contact lens for at least one of slowing, retarding or preventing myopia progression comprising: a plurality of lenslets each with +10 diopters or greater add power and each having a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872